UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4398
ALPHONSO RAVON MORRISON, a/k/a
Fat Boy, a/k/a Ravon,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-70)

                      Submitted: June 4, 2002

                      Decided: July 16, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sean P. Devereux, Asheville, North Carolina, for Appellant. Gretchen
C.F. Shappert, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MORRISON
                              OPINION

PER CURIAM:

   Alphonso Morrison appeals his conviction and life sentence,
imposed after a jury trial for conspiracy to possess with intent to dis-
tribute and to distribute fifty grams or more of cocaine base and five
kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
846 (1994). Finding no reversible error, we affirm.

   Morrison first contends the district court erred in denying his
motion for a psychiatric or psychological evaluation and competency
hearing pursuant to 18 U.S.C.A. § 4241 (West 2000). Morrison con-
tends the district court abused its discretion in denying his motion by
holding him to a higher standard of proof than that required by
§ 4241. We doubt that the court applied the wrong standard, as it
quoted the correct standard in the text of its order. In any event,
because Morrison failed to present sufficient evidence of incompe-
tency under the "reasonable cause" standard of § 4241, any supposed
error was harmless. See Fed. R. Crim. P. 52(a).

   Morrison next contends the district court erred in imposing a man-
datory life sentence pursuant to 21 U.S.C. § 841(b)(1)(A), which pro-
vides for a mandatory term of life imprisonment for one who is
convicted of an offense involving fifty grams or more of cocaine base
or five kilograms or more of cocaine, after having previously been
convicted of two or more felony drug offenses. We find Morrison’s
two prior distribution convictions, arising from acts occurring three
weeks apart, although consolidated for sentencing, resulted from two
separate episodes of criminal conduct and were properly considered
as two separate convictions for sentencing purposes. See United
States v. Ford, 88 F.3d 1350, 1365-66 (4th Cir. 1996).

   Finally, Morrison contends the district court erred in determining
his sentencing guidelines range. Specifically, Morrison contests the
two-level firearm enhancement, imposed pursuant to U.S. Sentencing
Guidelines Manual § 2D1.1 (2000), for possessing a firearm during
a drug offense. We have reviewed the record and find an adequate
factual basis to support the enhancement. At any rate, even with the
firearm enhancement Morrison’s maximum possible guidelines sen-
                     UNITED STATES v. MORRISON                      3
tence was less than the mandatory minimum sentence to which he
was subject under § 841. Thus, the calculation of his guidelines range
had no impact on his sentence.

   Accordingly, Morrison’s conviction and sentence are affirmed. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED